                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

MARK S. LEWIS                                                                       PLAINTIFF
ADC #650548

v.                                   Case No. 3:17-cv-00204-KGB

JUSTIN BARNES, et al.                                                            DEFENDANTS

                                           JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing without prejudice this

case; the relief sought is denied.

       So ordered this 30th day of October, 2018.




                                                     ________________________________
                                                     KRISTINE G. BAKER
                                                     UNITED STATES DISTRICT JUDGE
